               Case 5:21-cv-01727-EJD Document 37-1 Filed 03/25/21 Page 1 of 10


     Caution
As of: March 25, 2021 11:23 PM Z


                                           Beacon Assocs. v. Apprio, Inc.
                                     United States District Court for the District of Columbia
                                                     April 13, 2018, Decided
                                                 Case No. 1:18-cv-00576 (TNM)

Reporter
308 F. Supp. 3d 277 *; 2018 U.S. Dist. LEXIS 63034 **; 2018 WL 1784281


BEACON ASSOCIATES, Inc., Plaintiff, v. APPRIO, Inc.,
Defendant.
                                                                    Counsel: [**1] For BEACON ASSOCIATES, INC.,
                                                                    Plaintiff: James Y. Boland, PRO HAC VICE, VENABLE
                                                                    LLP, Tysons Corner, VA; Joseph L. Robbins, VENABLE
                                                                    LLP, Washington, DC.
Subsequent History: Appeal dismissed by Beacon Assocs. v.
Apprio, Inc., 2018 U.S. App. LEXIS 34604 (D.C. Cir., Dec. 7,
2018)                                                               For APPRIO, INC., Defendant: David Reese Warner, LEAD
                                                                    ATTORNEY, CENTRE LAW & CONSULTING LLC,
                                                                    Tysons, VA.

Case Summary
                                                                    Judges: TREVOR N. MCFADDEN, United States District
Overview                                                            Judge.
HOLDINGS: [1]-In an application for a preliminary
injunction on alleged violations of the contract between the
parties, a preliminary injunction was entered against the prime
contractor because the subcontractor had met the high burden        Opinion by: TREVOR N. MCFADDEN
for the imposition of a preliminary injunction. The
subcontractor was able to establish: that it was likely to
succeed on the merits of both counts of breach of contract at
issue – soliciting the subcontractor’s employees and                Opinion
terminating the contract without legal justification; that it was
likely to suffer irreparable harm - injury to its reputation, and
inability to effectively compete for the forthcoming contract
renewal; that equities favor the subcontractor, and that an         [*280] MEMORANDUM OPINION
injunction was in the public interest – preserving the integrity
in federal contracting, and returning the parties to the prior      Before the Court is an Application for a Preliminary
status quo to preserve the object of the controversy.               Injunction filed by the Plaintiff Beacon Associates, Inc.
                                                                    Beacon alleges that the Defendant Apprio, Inc. solicited
                                                                    Beacon's employees in violation of a contract between the
                                                                    parties, and then terminated that contract without legal
                                                                    justification, destroying Beacon's ability to compete in a
                                                                    pending government contract competition. For the reasons
Outcome                                                             that follow, I conclude that Beacon has met the high standards
The subcontractor's application for a preliminary injunction        for imposition of a preliminary injunction, and will issue a
granted.                                                            corresponding order.
                 Case 5:21-cv-01727-EJD Document 37-1 Filed 03/25/21 Page 2 of 10
                                                                                                                            Page 2 of 10
                                  308 F. Supp. 3d 277, *280; 2018 U.S. Dist. LEXIS 63034, **1

I. Preliminary Findings of Fact1                                           paying Beacon's invoice." Koffinke Decl. ¶ 22. Beacon
                                                                           allegedly paid an average of about $30,000 to $35,000 in
                                                                           ODCs per month, until "emergencies caused by Hurricanes
A. Background                                                              Harvey, Maria[,] and Irma" caused FEMA's ODC expenses to
                                                                           rise dramatically in late 2017. Compl. at ¶¶ 76-80. When
Beacon has been a subcontractor under Apprio's prime                       Beacon began receiving larger invoices from a bus company
contract with the Federal [*281] Emergency Management                      named Cline Tours, some of which "were in excess of
Agency (FEMA) since 2014, "providing approximately [40                     $200,000," Beacon asked Apprio to pay some of the invoices.
employees] to support the training [efforts] at FEMA's Center              Koffinke Decl. ¶¶ 34-35. Apprio initially assented, and paid
for Domestic Preparedness [FEMA Center] at Fort                            two of the Cline Tours invoices. Id. at ¶ 35; see also id. at Ex.
McClellan [**2] in Anniston, Alabama." Compl. 1. From                      7.
2009 to 2014, Beacon held the prime contract for these
services, but graduated from the qualifying program for                    But the parties eventually became frustrated about the issue.
"small disadvantaged businesses" before "FEMA re-competed                  Apprio's president, Darryl Britt, sent an email to Beacon's
the [contract] in late 2013 and early 2014." Id. at ¶¶ 3-5.                president, Carol Koffinke on November 7, 2017, expressing
Beacon therefore teamed with Apprio to win the follow-on                   "concern[] that Beacon has not made the payments for
contract, "in exchange for a share of 49% of the work as a                 the [**4] ODC's for FEMA's surge." Koffinke Decl. Ex. 8 at
subcontractor." Id. at ¶¶ 6-7. On January 16, 2018, FEMA                   2. In part because "Beacon has been able to make payments to
issued a "sources sought" notice, a "Request for Information"              date, with the exception of the recent invoices that Apprio
(RFI), and a "draft Performance Work Statement," giving                    paid upon Beacon's request," Mr. Britt stated that "[i]t was not
formal notice that competition for the follow-up FEMA                      [Apprio's] intention to take over full payment of ODC's," and
Center contract was about to begin. Declaration of Carol                   Apprio did "not consider the payments terms to Beacon to be
Koffinke, Application for Preliminary Injunction Ex. 2 ¶ 39-               onerous, nor abnormal." Id. In response, Ms. Koffinke said
41 (Koffinke Decl.); Koffinke Decl. Ex. 11. Because neither                that Apprio had "[a]pparently . . . received a [modification] to
Apprio or Beacon will qualify as a prime contractor in the                 support the hurricane effort that I am guessing [*282] was
next round, id. at ¶ 47, each is searching for a new contracting           somewhere between $1.5M and $2M of ODC's," without ever
partner. Id. at ¶¶ 43-47.                                                  informing Beacon or modifying the Apprio-Beacon
                                                                           subcontract accordingly. Id. at 1. Ms. Koffinke said that
                                                                           "[h]ad the communication and contract administration been
B. The Fall 2017 Dispute                                                   handled correctly . . . we could have worked something out."
                                                                           Id. She emphasized that Beacon had "no contractual
For approximately the first three years of the subcontract,                obligation to pay for the ODC's on this [modification]," and
Beacon routinely paid for Other Direct Costs (ODCs), "such                 told Mr. Britt that "our contract for this Option Year had zero
as conference expenses, bus transportation, overtime and                   dollars funded for ODC's." Id. Ms. Koffinke avers that
incidental supplies and equipment." Compl. ¶¶ 43, 75. These                "Apprio never responded," and that "[a]fter November,
ODCs [**3] were submitted as invoices from third party                     Beacon paid other ODC invoices in line with past practice . . .
vendors, who were often engaged by Apprio without Beacon's                 without any further comment from Apprio." Koffinke [**5]
prior knowledge. Koffinke Decl. ¶ 22. To get reimbursed after              Decl. ¶ 38.
paying an ODC invoice, "Beacon would in turn submit an
invoice for the ODCs to Apprio plus 1% [General and
Administrative costs], and then Apprio would in turn pass                  C. Relevant Contractual Provisions
Beacon's invoice directly to FEMA for payment before
                                                                           Under the prime contract between Apprio and FEMA, ODCs
                                                                           were to be "Incrementally Funded," and ODCs had $650,000
1 "In granting or refusing an interlocutory injunction," a court must      budgeted in each option year of the potential four-year
"state the findings and conclusions that support its action." Fed. R.      contract. Koffinke Decl. Ex. 1 at B-4. Under the subcontract
Civ. P. 52(a)(2); see also Fed. R. Civ. P. 65 ("Every order granting       between Apprio and Beacon, Koffinke Decl. Ex. 2
an injunction . . . must . . . state the reasons why it issued."). But     (Subcontract), Beacon was "not authorized to perform
since "[t]he purpose of a preliminary injunction is merely to preserve     Services, make expenditures or incur obligations which
the relative positions of the parties until a trial on the merits can be   exceed the costs as set forth in Appendix B, plus travel and
held," Univ. of Tex. v. Camenisch, 451 U.S. 390, 395, 101 S. Ct.           other direct costs that are pre-approved by Apprio and funded
1830, 68 L. Ed. 2d 175 (1981), "the findings of fact and conclusions       through a separate modification." Subcontract § 5.2. Under
of law made by a court granting a preliminary injunction are not
                                                                           Appendix B to the subcontract, Beacon was obligated to
binding at trial on the merits." Id. at 395 (citations omitted).
                Case 5:21-cv-01727-EJD Document 37-1 Filed 03/25/21 Page 3 of 10
                                                                                                                           Page 3 of 10
                               308 F. Supp. 3d 277, *282; 2018 U.S. Dist. LEXIS 63034, **5

"satisfy ODC requirements as identified by Work Orders               D. Apprio Terminates the Subcontract with Beacon
which are authorized by the customer." Subcontract App. B at
§ 2.2. Section 2 also said that "other direct costs . . . shall be   Less than a month later, on February 27, 2018, Apprio
funded through purchase orders, pursuant to Section 5.2 of           terminated its subcontract with Beacon. Koffinke Decl. Ex.
this Agreement." Id. at § 2. Modification 9 to the contract          14. The termination notice required Beacon's employees to
between Apprio and Beacon, which covered Option Year 3               stop work immediately, and stated that "Beacon [had]
(from March 15, 2017 to March 14, 2018), stated that "ODCs           committed material breaches" by failing to pay two American
are not included in the [budgeted] amounts and will be               Coach bus line invoices. Id. Beacon claims that it did not
reimbursed at cost plus 1% additional for General &                  receive these invoices until the termination. Second
Administrative costs." Koffinke Decl. Ex. 3 [**6] at 2. In           Declaration of Carol Koffinke ¶¶ 1-3, Pl.'s Reply, ECF No.
September 2017, FEMA twice modified its prime contract               12-1 (Second [**8] Koffinke Decl.). The notice also relied on
with Apprio, adding $231,257.50 and then $1,780,000.00 for           "the material breaches described in the November Letter," id.,
ODCs. Koffinke Decl. Exs. 5-6. This totaled slightly over 2          referring to a letter dated November 24, 2017, and attached to
million dollars in ODC funding in the prime contract for             the termination notice. See Koffinke Decl. Ex. 16. The
Option Year 3 alone, whereas the amount had previously been          November Letter—drafted by Apprio's attorney and
only $650,000.                                                       addressed to Ms. Koffinke—claimed to be in response to her
                                                                     exchange with Mr. Britt regarding whether Beacon was
The subcontract also prohibited solicitation of the parties'         required to pay for ODCs. Id. The letter argued that Beacon
employees:                                                           was contractually obligated to pay ODCs if "authorized by the
    During the term of this agreement and thereafter for a           customer," and that the issue of whether "Beacon's contract
    period of one (1) year, both the Subcontractor and               for the current option year of the Subcontract . . . [had] any
    Contractor shall not directly, for its own account or for        funding for ODCs[] is irrelevant." Id. Given Apprio's payment
    the account of any other individual, corporation,                of some ODC invoices from Cline Tours, the letter stated that
    partnership, association or firm, induce or attempt to           "Beacon is currently in default," and that "Apprio
    induce any employee of the other party to leave his or           affirmatively reserves its rights to seek any remedy." Id. at 2.
    her employment with the applicable party. This does not          Beacon asserts that it never received the November Letter
    include individuals responding to media advertised               until it was attached to the termination notice.2
    employment opportunities or any individual who makes
    an unsolicited direct contact with a Party regarding             After the termination notice on February 27, 2018, Beacon's
    employment.                                                      40 FEMA Center employees began working for Apprio the
Subcontract App. A, ¶ 5.                                             very next day, on February 28, 2018. Apprio claims that on
                                                                     the afternoon of February 27th, following the
                                                                     termination, [**9] "Beacon employees began en masse to
D. Apprio Offers Retention Bonuses and Contingent Offer              apply for job openings on Apprio's website. Consequently,
Letters to Beacon's Staff                                            Apprio hired such Beacon employees to continue to staff and
                                                                     fulfill Apprio's obligations." Declaration of Darryl Britt ¶ 16,
About two weeks after FEMA released the contract                     Def.'s Opp., ECF No. 10-2 (Britt Decl.). The termination
competition notices, Mr. Britt sent an email to Carol Koffinke       occurred approximately two weeks before March 14, 2018,
dated January 30, 2018, informing her that in "planning [**7]        when FEMA formally exercised "the fourth and final option
for the recompete of [FEMA Center] and now that the RFI is           in the prime contract, extending Apprio's [prime] contract
on the street," Mr. Bitt had offered "retention bonuses" to the      until March 14, 2019." Under past practice, (and, Beacon
"entire contract team." Koffinke Decl. Ex. 11. According to          alleges, the subcontract's plain language3), Apprio would have
Ms. Koffinke, these bonuses were in the amount of $500.              extended Beacon's contract for that year as well unless the
Koffinke Decl. ¶ 47. Mr. Britt's email said: "I want to make         termination occurred. Koffinke Decl. ¶ 54.
sure you are informed as some have already signed the
paperwork I provided to them." Koffinke Decl. Ex. 11. Mr.
                                                                     2 Despite  knowing the receipt of this letter—which was ostensibly
Britt explained: "I heard through the [*283] grapevine that
                                                                     emailed to Ms. Koffinke—was in question, Apprio has not supplied
Beacon was not pursuing the contract, hence I figured it was
                                                                     evidence of its receipt. For purposes of this opinion and order, I find
of little consequence." Id. Apprio admits that it provided what
                                                                     that the letter was never received by Ms. Koffinke.
it describes as "contingent offer letters" to "Beacon's staff on
                                                                     3 The  subcontract commits Apprio to "utilize Subcontractor's
the [FEMA Center] Project." Opp. 20.
                                                                     services" in the performance of "Contract #HSFE20-14-R-0050," the
                                                                     prime contract that refers to all four Option Years. Subcontract 1;
                                                                     Koffinke Decl. Ex. 1 (the prime contract).
                 Case 5:21-cv-01727-EJD Document 37-1 Filed 03/25/21 Page 4 of 10
                                                                                                                               Page 4 of 10
                                  308 F. Supp. 3d 277, *283; 2018 U.S. Dist. LEXIS 63034, **9

                                                                          A. Beacon is Likely to Succeed on the Merits of Both
II. Legal Standards                                                       Counts

Under Winter v. Natural Resources Defense Council, Inc.,
"[a] preliminary injunction is an extraordinary remedy never
awarded as of right," but as an exercise of discretion by                 1. Termination of the Subcontract
"courts of equity." 555 U.S. 7, 24, 129 S. Ct. 365, 172 L. Ed.
2d 249 (2008). "A plaintiff seeking a preliminary injunction              Apprio could only legally terminate the contract as it did,
must establish [1] that he is likely to succeed on the merits,            without notice, if Beacon had committed a "material breach."
[2] that he is likely to suffer irreparable harm in the absence           Subcontract App. A at § 13.5 Instead of showing a material
of preliminary relief, [3] that the balance of equities tips in his       breach on Beacon's part, the evidence instead points to a
favor, and [4] that an injunction is in the public interest." Id.         termination for pretextual reasons, to in essence effect a
at 20; see also [*284] [**10] Gordon v. Holder, 721 F.3d                  hostile takeover of Beacon's work for the FEMA Center in an
638, 644, 406 U.S. App. D.C. 6 (D.C. Cir. 2013) (quoting                  important contract competition year. The "material breaches"
Winter as the standard). These four factors are not considered            that Apprio cited in terminating the subcontract, Koffinke
in isolation from one another, and no one factor is necessarily           Decl. Ex. 14, if breaches at all, were certainly not material.6
dispositive as to whether preliminary injunctive relief is
warranted. Rather, the factors "interrelate on a sliding scale             [*285] Under Delaware law, whether a breach is material is
and must be balanced against each other." Morgan Stanley                  a question "of degree[,] and is determined by weighing the
DW Inc. v. Rothe, 150 F. Supp. 2d 67, 72 (D.D.C. 2001)                    consequences in the light of the actual custom of men in the
(Morgan Stanley). Finally, "because preliminary injunctions               performance of [similar] contracts." BioLife Sols., Inc. v.
are extraordinary forms of judicial relief, courts should grant           Endocare, Inc., 838 A.2d 268, 278 (Del. Ch. 2003), as revised
them sparingly," and "any injunction that the court issues                (Oct. 6, 2003). There are several factors to consider, including
must be carefully circumscribed and tailored to remedy the
                                                                               (a) the extent to which the injured party will be deprived
harm shown." Id. at 73 (citation omitted). Per the terms of the
                                                                               of the benefit which he reasonably expected; (b) the
parties' subcontract, I will apply Delaware law in determining
                                                                               extent [**12] to which the injured party can be
their contractual rights and responsibilities. Subcontract App.
                                                                               adequately compensated for the part of that benefit of
A § 29.
                                                                               which he will be deprived; (c) the extent to which the


III. Analysis                                                             5I  agree with Apprio that under App. A, Section 13 of the
                                                                          subcontract, Apprio could terminate the subcontract without notice
Beacon alleges that Apprio breached the subcontract in two                in the event of a material breach. I read the breach section to have
ways: soliciting Beacon's employees, and terminating the                  two separate paths, each with its own paragraph: one path for non-
contract without legal justification. Beacon seeks a                      material breach, which requires 15 days' notice (if the "Subcontracter
preliminary injunction that would "immediately: (1) reinstate             fails to strictly adhere to the terms . . . [or] fails to maintain the
and restore the parties' subcontract through March 14, 2019;              progress of the work"), and which can only be utilized by the prime
and (2) enjoin Apprio from employing or attempting to                     contractor, and the second path for "a material breach," which can be
                                                                          invoked by "[e]ither party" at any time. Subcontract App. A at § 13.
employ Beacon's employees in violation of Appendix A,
Section 5 of the subcontract." Application 25. I conclude that            6I assume for purposes of this ruling that Beacon was contractually
Beacon [**11] "makes a strong showing on all four factors                 obligated to pay ODCs, although the contract is rather ambiguous on
that [a] court must consider in the injunctive-relief analysis,"          this point. Beacon was required to "satisfy ODC requirements as
see Morgan Stanley, 150 F. Supp. 2d at 73, and will issue a               identified by Work Orders which are authorized by the customer,"
tailored injunction accordingly.4                                         Subcontract App. B at § 2.2, but was "not authorized" to pay for
                                                                          ODCs unless they had been "funded through a separate
                                                                          modification." Subcontract § 5.2. Modification 9 to the subcontract,
                                                                          which contained budgeted amounts for Option Year 3, explicitly did
                                                                          "not include[]" ODC funds in the modification's listed amounts.
                                                                          Koffinke Decl. Ex. 3. However, the modification did say that ODCs
4 Because  Beacon is a Maryland corporation with its principal            would be "reimbursed at cost plus 1%." Id. A provision stating that
address in that state, while Apprio is a Delaware corporation with its    ODCs could be "reimbursed" could conceivably be viewed as having
principal address in the District of Columbia, I am satisfied that        "funded" ODCs, particularly in light of Beacon's consistent course of
complete diversity exists, and that I have subject matter jurisdiction.   conduct in paying ODCs for the life of the subcontract, without
See 28 U.S.C. § 1332(a); Compl. ¶¶ 24-27.                                 specific, budgeted amounts for ODCs in a contract modification.
               Case 5:21-cv-01727-EJD Document 37-1 Filed 03/25/21 Page 5 of 10
                                                                                                                         Page 5 of 10
                              308 F. Supp. 3d 277, *285; 2018 U.S. Dist. LEXIS 63034, **12

     party failing to perform or to offer to perform will suffer   Reply 6 n.3. Because Apprio terminated Beacon's contract
     forfeiture; (d) the likelihood that the party failing to      while the invoices remained outstanding, it has since
     perform or to offer to perform will cure his failure,         presumably paid the invoices itself, further demonstrating its
     taking account of all the circumstances including any         ability to pay. See Koffinke Decl. Ex. 14. Finally, the [*286]
     reasonable assurances; and (e) the extent to which the        insignificant amount of the American Coach invoices—
     behavior of the party failing to perform or to offer to       totaling less than $13,000, when Apprio had recently received
     perform comports with standards of good faith and fair        FEMA contract modifications providing over $2 million in
     dealing.                                                      ODC funding—also indicates that any American Coach
                                                                   breach was immaterial.
Id. In other words, the breach must "go to the substance of the
contract." Matthew v. Laudamiel, 2012 Del. Ch. LEXIS 145,          The termination notice also cites as "material breach[]"
2012 WL 2580572 at *9 (Del. Ch. June 29, 2012).                    Beacon's failure in November 2017 to pay the significantly
                                                                   larger Cline Tours invoices. Koffinke Decl. Ex. 14 at 2. But
Apprio's termination notice primarily relied on Beacon's           the weight of the evidence indicates that the Cline Tours
failure to pay two American Coach invoices totaling                invoices presented no material issue in February 2018. Apprio
$12,830.20. Koffinke Decl. Ex. 14 (the invoices were for           had voluntarily paid two Cline Tours [**15] invoices at
$8,422.20 and $4,408.00, respectively). But the evidence           Beacon's request, although the parties later disputed whose
currently supports Ms. Koffinke's claim that it never even         contractual duty was being discharged. Koffinke Decl. ¶¶ 34-
received these invoices until the termination. The invoices        35. Beacon then paid the remaining invoices without further
were addressed to a "Charlies Williams" at "BEACON                 discussion. Id. at ¶ 38. Apprio challenges this conclusion,
ASSOCIATES," but at a Government address. Koffinke Decl.           citing the November Letter and Mr. Britt's statement that he
Ex. 15, Second Koffinke Decl. ¶ 3. No person named "Charlie        terminated the contract because of Beacon's "repeated failure
Williams" has worked at Beacon Associates. Second Koffinke         to fulfill its obligations," and broader concerns about the
Decl. ¶¶ 1-3. [**13] Apprio's Controller was notified about        FEMA Center project. Op. 17-18. But Mr. Britt had
the unpaid invoices by Dorothy Ping, one of Apprio's               guaranteed ODC funding from FEMA exceeding $2 million
employees, who told him that "American Coach . . . resent          in Option Year 3, but apparently did not inform Beacon of
statements to us from September 2017." Opp. Ex. G                  these monies, undermining his claim that he was truly worried
(emphasis added); Koffinke Decl. Ex. 7 (identifying Marvin         about Beacon's timely ODC payments. Koffinke Decl. Exs. 5-
Huber as the "Controller" of Apprio). And Kristi Ledbetter,        6; Koffinke Decl. Ex. 8. And the November Letter said
Beacon's former Deputy Project Manager (now working the            nothing about invoices that remained unpaid. Instead it said
same job for Apprio) spends three paragraphs explaining that       that although Apprio had already paid the Cline Tours
she was aware of the Cline Tours invoices, but conspicuously       invoices, Beacon was somehow "currently in default."
fails to mention any knowledge of the American Coach               Koffinke Decl. Ex. 14. Weighing the evidence, Beacon
invoices. Declaration of Kristi Ledbetter ¶¶ 8-10, Opp., ECF       appears likely to succeed on the merits of this issue. Invoices
No. 10-3 (Ledbetter Decl.).                                        that have already been paid in full do not constitute a current
                                                                   or ongoing breach of contract—much less a material breach.7
And even if Beacon received the American Coach invoices,
failure to pay them was not a material breach, justifying          In sum, Apprio's stated [**16] reasons for terminating the
immediate termination of the subcontract. For one thing,           subcontract—unpaid third-party invoices totaling less than
Apprio could have easily asked Beacon for prompt payment.          $13,000, and larger invoices that had already been paid in
Mr. Tom Buzan, Apprio's Project Manager on the FEMA                full—did not constitute a material breach of this multi-
Center contract, says that he learned about the unpaid             million-dollar contract. These issues would not have "gone to
American Coach invoices from American Coach directly "[i]n         the substance of the contract," Laudamiel, 2012 Del. Ch.
or around early February 2018." Declaration of Tom Buzan ¶         LEXIS 145, 2012 WL 2580572, at *9, or threatened Apprio
12, Opp., ECF No. 10-4 (Buzan Decl.). Mr. Buzan then               with anything approaching a significant loss. See BioLife
"informed Apprio management of this issue," not
Beacon. [**14] Id. at ¶ 13. Second, Apprio had already been
reimbursed for the expenses by its client, meaning that it had     7 Apprio's termination notice also referred to "a material concern that
the funds to pay the invoices itself. Ms. Ping's email indicates   Beacon's business has been and remains significantly unstable," and
that Apprio had already sent invoices to FEMA for the              "Apprio's understanding from several staff that Beacon does not plan
American Coach amounts, meaning that Apprio had probably           to pursue . . . the follow-on contract to the Prime Contract." Koffinke
already received those amounts within a few months of              Decl. Ex. 14 at 2. These observations are legally irrelevant. Neither
September 2017, and certainly before February 2018. Id.;           business instability or a disinterest in future contracts constitutes a
                                                                   breach of contract, and so neither cannot justify its termination.
                Case 5:21-cv-01727-EJD Document 37-1 Filed 03/25/21 Page 6 of 10
                                                                                                                            Page 6 of 10
                                308 F. Supp. 3d 277, *286; 2018 U.S. Dist. LEXIS 63034, **16

Sols., 838 A.2d at 278. In view of the full record, Apprio's            Apprio next points out that damages are an element of a
grounds for termination were thin and pretextual. I find that           breach of contract claim under Delaware law, and argues that
any breach was not material, or at least that Beacon is likely          "no breach of contract claim can be stated because Beacon
to prevail on this point. And without a material breach, the            has identified no actual damages arising out of the same."
termination itself violated the subcontract. Subcontract App.           Opp. 20. But Beacon has suffered damages, as will be
A § 13.                                                                 discussed in more detail below. As a direct result of Mr.
                                                                        Britt's solicitation on January 30, 2018, "Beacon could not
                                                                        even use its own workforce in its proposal from the new
2. Solicitation of Beacon's Employees                                   [FEMA Center] contract," or discuss FEMA Center
                                                                        operations with its staff, "thereby handicapping Beacon's
The evidence before me is overwhelming and largely                      ability to develop a competitive proposal." Pl.'s Reply 16
undisputed that Apprio deliberately "induced or attempted to            (Reply). Because Apprio blatantly violated the non-
induce" Beacon's employees to leave their employment with               solicitation clause on January 30, 2018,9 I need not consider
Beacon to join Apprio instead. See Subcontract App. A § 5.              Beacon's claim that Apprio also breached the non-solicitation
On January 30, 2018, Mr. Bitt offered "retention bonuses" to            clause in late February 2018, by terminating the subcontract
the "entire contract team," along with paperwork that some              and immediately hiring all of Beacon's FEMA Center
Beacon employees immediately signed. Koffinke Decl. Ex.                 employees.
11. This flagrantly violated the subcontract's non-solicitation
clause.                                                                 Considering all this evidence, I conclude that Beacon is likely
                                                                        to succeed on the merits of both of its breach of contract
Apprio claims that that Mr. Britt [**17] did not "induce[] or           claims.
attempt[] to induce" Beacon's employees to join Apprio,
because the retention [*287] bonuses and offer letters were
only a "potential future inducement for an individual to leave          B. Beacon is Likely to Suffer Irreparable Harm [**19]
Beacon's employ . . . of no current effect." Opp. 20 (emphasis
original). Not so: the letters had a very immediate effect.             Beacon has also established that without an injunction, it will
Addressed to Beacon's employees, the letters said:                      suffer irreparable harm. The D.C. Circuit "has set a high
                                                                        standard for irreparable injury." Chaplaincy of Full Gospel
     Contingency(ies): Your acknowledgment of this offer                Churches v. England, 454 F.3d 290, 297, 372 U.S. App. D.C.
     authorizes Apprio, Inc. (and affiliates/Teaming Partners)          94 (D.C. Cir. 2006). "Such injury must be 'both certain and
     to use your name and resume in our Proposal to be                  great,' 'actual and not theoretical,' 'beyond remediation,' and
     submitted to FEMA (FEMA [Center] Training Support                  'of such imminence that there is a clear and present need for
     Services). Further, your acknowledgment confirms an                equitable relief to prevent irreparable harm.' Mexichem
     exclusive agreement with Apprio to work on this                    Specialty Resins, Inc. v. EPA, 787 F.3d 544, 555, 415 U.S.
     engagement. All information about operations, systems,             App. D.C. 295 (D.C. Cir. 2015) (citing Chaplaincy of Full
     and procedures currently in place with the [FEMA                   Gospel Churches, 454 F.3d at 297). Beacon alleges many
     Center] . . . contract will not be shared outside of Apprio        forms of [*288] irreparable injury: "reputational harm, loss
     or it's [sic] teaming partners for this proposal.                  of goodwill, loss of longstanding clients, loss of ability to
                                                                        compete for and attract new clients and partners, incalculable
Koffinke Decl. Ex. 12. The immediate effect of these letters
                                                                        lost profits, and consequential damages for which Beacon has
was explicitly to secure the names and resumes of Beacon's
                                                                        no recourse at law." Application 18. In view of what Apprio's
employees for Apprio's use in the 2018-2019 contract
                                                                        actions have accomplished, I find that Beacon is likely to
competition, along with any institutional knowledge they
                                                                        suffer two basic irreparable injuries in the absence of an
might possess. The quoted paragraph made future
                                                                        injunction: an injury to its reputation, and the consequential
employment with Apprio contingent, [**18] certainly—but
                                                                        damages resulting from Beacon's inability to effectively
contingent on a current agreement to work with Apprio in the
ongoing contract competition.8
                                                                        9 Beacon  has a high degree of likelihood of success on the merits of
                                                                        the solicitation claim, which factors into my thinking in balancing
                                                                        the remaining preliminary injunction prongs. TK Services Inc. v.
8 Even if this damning paragraph did not exist, a contingent offer of   RWD Consulting, 263 F. Supp. 3d 64, 70 (D.D.C. 2017) ("This
future employment still constitutes an "attempt[] to induce an[]        Circuit has long adhered to the 'sliding scale' approach, where a
employee of the other party to leave his or her employment with the     strong showing on one factor could make up for a weaker showing
applicable party." Subcontract App. A § 5.                              on another.")
                Case 5:21-cv-01727-EJD Document 37-1 Filed 03/25/21 Page 7 of 10
                                                                                                                         Page 7 of 10
                                 308 F. Supp. 3d 277, *288; 2018 U.S. Dist. LEXIS 63034, **19

compete for the forthcoming contract renewal.                            Beacon's second winning argument is that without a
                                                                         preliminary injunction restoring the terminated subcontract
Beacon's first winning argument is that Apprio's termination             and its poached employees, Beacon will be almost entirely
for default has left a black mark on Beacon's reputation,                unable to compete for the renewed FEMA Center contract as
irreparable absent an injunction, that will result in many lost          part of a contract team. During the life of this litigation,
contract opportunities. Application [**20] 18-20; see, e.g.              Beacon will be deprived of its entire FEMA Center
Patriot, Inc. v. U.S. Dept. of Housing and Urban Dev't, 963              workforce. Without [*289] those [**22] incumbent
F.Supp.1, 5 (D.D.C. 1997) ("plaintiffs have demonstrated                 employees, and their institutional knowledge and reputation,
irreparable harm in damage to their business reputation");               Beacon will be at a strategic disadvantage in finding a
Morgan Stanley, 150 F. Supp. 2d at 77 (loss of "customer                 contracting partner, and competing for the next award of the
trust and goodwill" constituted irreparable harm); Armour &              contract. Apprio, in turn, will receive a strategic advantage,
Co. v. Freeman, 304 F.2d 404, 406, 113 U.S. App. D.C. 37                 with Beacon's 40 incumbent employees sitting on Apprio's
(D.C. Cir. 1962) (finding irreparable harm where defendant's             contracting 'resume' along with Apprio's own incumbent
conduct "could not fail to damage [plaintiff's] good name").             FEMA Center workforce. No other federal contractor besides
To bolster this claim, Ms. Koffinke lists specific government            Apprio—including Beacon—will likely be able to offer
contract opportunities for which Beacon intended to compete,             FEMA the option of hiring incumbent employees. And
and explains Beacon's disadvantage in light of its reputational          because Beacon has been terminated for default, Beacon will
injuries. Koffinke Decl. ¶¶ 76-81.10                                     be considered "toxic" in an award competition. Koffinke
                                                                         Decl. ¶ 72; see also 48 C.F.R. § 15.304(c)(3)(i); 48 C.F.R. §
Apprio argues that Beacon's allegation of reputational harm is           15.305(a)(2)(iii).
"speculative," claiming that subcontractor performance is not
evaluated on Contractor Performance Assessment Reports,                  This injury is imminent and actual, because Apprio currently
Opp. 9-12, and citing to Toxco Inc. v. Chu, which rejected               has ongoing, exclusive use of the names, resumes, and
"uncorroborated and speculative assertions" that the Energy              institutional knowledge of Beacon's FEMA Center workforce.
Department's withdrawal of consent to a subcontractor's                  The final solicitation of proposals will likely be released in
participation in project would "will lead to the assumption,             April, May, or June 2018, Koffinke Decl. ¶ 41, and the initial
within the industry, that DOE knows something they aren't                RFI suggests that final proposals will be due approximately
telling about [the plaintiff." 724 F. Supp. 2d 16, 30 (D.D.C.            45 days thereafter. Koffinke Decl. Ex. 9 at 3. Contractors
2010). But Toxco was a very different case, involving                    begin working on contract proposals as soon as an initial RFI
completely uncorroborated speculation about what industry                is released, meaning that Beacon's competitors have
might think about the mere withdrawal of consent to project              been [**23] looking for teaming partners since January 2018.
participation. Id. This [**21] case involves an unambiguous              Koffinke Decl. ¶ 42; see also Koffinke Decl. Ex. 11 (in which
termination for alleged default. And Apprio has no answer to             Mr. Britt admits to soliciting Beacon's entire FEMA Center
the fact that binding regulations require evaluation of a                workforce because he is "planning for the recompete of [the
subcontractor's performance history. See 48 C.F.R. §                     FEMA Center contract] and . . . the RFI is on the street," and
15.304(c)(3)(i) ("Past performance . . . shall be evaluated in           "[s]ome" of the FEMA Center team had "already been
all source selections for negotiated competitive acquisitions");         contacted by other firms."). Beacon cannot even enter the
48 C.F.R. § 15.305(a)(2)(iii) ("The evaluation should take               race. Without its incumbent workforce, and with the black
into account past performance information regarding . . .                mark of default on its current record, Beacon cannot
subcontractors that will perform major or critical aspects of            effectively compete with Apprio or secure a teaming partner
the requirement"). In fact, Apprio says that its own Contractor          in the competition. And losing the FEMA Center contract
Performance Assessment Report "could be adversely affected               would be a great loss to Beacon, as no party disputes. The
by Beacon's breaches of the parties' Subcontract," implicitly            subcontract represents 16% of Beacon's business, and
conceding that a major subcontractor's past performance                  millions of dollars in contract funds. Koffinke Decl. ¶ 71;
matters. Opp. 11 n.1. Accordingly, Beacon has made a strong              Koffinke Decl. Exs. 1-2.
showing of likely irreparable harm to its reputation in the
absence of an injunction.                                                The injury is also irreparable, absent an injunction. Beacon's
                                                                         loss of the follow-on FEMA Center contract is likely
                                                                         reducible to a dollar figure, and economic damages ordinarily
10 Although  Apprio argues that the economic harms Beacon may            do not constitute irreparable harm unless "it threatens the very
sustain do not constitute irreparable injury, it expressly exempts
                                                                         existence of [a plaintiff's] business." Patriot, Inc., 963 F.
Beacon's reputation claims from this argument. Opp. 7 ("Except for
                                                                         Supp. at 5 (internal quotation marks and citation omitted). A
reputational harm . . . these alleged losses are merely other types of
                                                                         16% decrease in business, without more, [**24] cannot
economic injury.")
                Case 5:21-cv-01727-EJD Document 37-1 Filed 03/25/21 Page 8 of 10
                                                                                                                       Page 8 of 10
                               308 F. Supp. 3d 277, *289; 2018 U.S. Dist. LEXIS 63034, **24

demonstrate a threat to Beacon's very existence. But when            recoverable. As a matter of law, Beacon's imminent inability
contract violations deprive a plaintiff of valuable institutional    to compete for the contract cannot be remedied without an
knowledge, the resulting damage can be irreparable. Morgan           injunction.
Stanley, 150 F. Supp. 2d at 77-78 (finding irreparable injury
where a Morgan Stanley employee left for a competitor,
taking confidential client information and using it to convince      C. The Equities Favor Beacon
those clients to switch companies). As in Morgan Stanley,
Apprio's contract violations have deprived Beacon of crucial         The equities in this case clearly favor Beacon.
institutional knowledge—embodied by Beacon's poached
employees—thus jeopardizing Beacon's stature in the relevant         First, I note that the parties appear to have bargained for
business community.                                                  injunctive relief rather than a damages remedy, when a breach
                                                                     of contract will create any damages beyond the amount of the
And here, the subcontract itself would not allow recovery.           subcontract. Not only does the subcontract cap liability at the
Under Subcontract Appendix A § 16, neither party can                 amount of the subcontract and make "special, consequential,
recover for "special, consequential, indirect, or punitive           indirect, or punitive damages" unavailable, Subcontract App.
damages," including "lost profits, lost revenues . . . [or] lost     A § 16, but it also specifically anticipates the potential for
business opportunities." In addition, total liability is capped at   equitable remedies and injunctive relief. Id. at App. A, § 19
the amount of the subcontract. Id. By force of the parties'          ("[i]n no event shall the foregoing [dispute resolution
binding contract, Beacon could not recover any damages from          procedure] prevent or delay either party from seeking
losing the FEMA Center contract, because it constitutes a lost       injunctive or equitable relief from a court of competent
business opportunity.                                                jurisdiction."). This combination of contracting parties'
                                                                     decision to drastically limit their abilities [**27] to obtain
Beyond the contract's plain language, this conclusion finds          damages from each other but hold open the potential for
support in the case [*290] law. In Armour, the D.C. Circuit          injunctive relief makes an injunction particularly appropriate
found [**25] irreparable harm where a challenged agency              and equitable. Cf. Flex-Plan Servs., Inc., 2013 U.S. Dist.
regulation would have forced the plaintiff to either "grossly        LEXIS 201868, 2013 WL 12092543 at *7.
misbrand[]" its moisture-added "genuine ham as IMITATION
HAM," which "could not fail to damage its good name," or             Second, Apprio continues to employ Beacon's 40 employees,
else "[w]ithdraw[] from the interstate market . . . caus[ing]        thus benefiting from its solicitation and termination breaches
loss of profits which could never be recaptured." 304 F.2d at        of the subcontract. Because Beacon is likely to succeed in
406 (emphasis original); see also Nalco Co. v. EPA, 786 F.           showing that Apprio breached the contract when it employed
Supp. 2d 177, 188 (D.D.C. 2011) (finding irreparable injury          Beacon's employees, and destroyed Beacon's competitive
because it will be difficult for the plaintiff to recover at least   position, Apprio's current employment of Beacon's employees
one long-standing client, and "will have no right of recourse        is a factor that favors Beacon.
against the federal government."). Although Apprio tries to
cabin the application of Armour and Nalco to the principle of
sovereign immunity, neither case relies on the mere fact of          D. In These Circumstances, an Injunction is in the Public
sovereign immunity, but rather on the fact that damages are          Interest
unrecoverable at law. And there is precedent for applying the
                                                                     Under 48 C.F.R. § 3.101-1, "Transactions relating to the
contract itself to determine which damages are recoverable. In
                                                                     expenditure of public funds require the highest degree of
another case involving private parties, where the contract at
                                                                     public trust and an impeccable standard of conduct." Failure
issue limited recovery to "direct compensatory damages," a
                                                                     to enjoin this conduct will undermine the integrity of public
district court held that the counter-claim plaintiff, who was
                                                                     contracting and subcontracting. If no injunction issued, I
seeking a preliminary injunction to prevent "unjustified
                                                                     would be allowing Apprio to benefit from an egregious
termination" of the contract, had established irreparable harm
                                                                     breach of contract [*291] that destroyed Beacon's ability to
because the [**26] parties had "contractually removed" the
                                                                     compete on level ground.
ability to recover lost fees from third-parties. Flex-Plan
Servs., Inc. v. Evolution1, Inc., 2013 U.S. Dist. LEXIS              Apprio argues that every subcontractor who is terminated by a
201868, 2013 WL 12092543 at *7 (W.D. Wash. Dec. 31,                  prime contractor would expect to suffer the exact same
2013).                                                               injuries as alleged here. I disagree. There is overwhelming
                                                                     evidence that [**28] Apprio committed a blatant violation of
At the end of the day, Apprio raises no persuasive argument
                                                                     the subcontract's anti-poaching provisions. And given the
that the loss of the upcoming FEMA Center contract is
                                                                     timeline of this case, there is some evidence of a calculated
               Case 5:21-cv-01727-EJD Document 37-1 Filed 03/25/21 Page 9 of 10
                                                                                                                  Page 9 of 10
                              308 F. Supp. 3d 277, *291; 2018 U.S. Dist. LEXIS 63034, **28

attempt to set up Beacon for supposed breach, to remove            employees for one year after the subcontract expires. Pl.'s
Beacon as potential competition. Apprio gave offer letters and     Proposed Order at 2, ECF No. 6-1. Given the possibility that
retention bonuses to Beacon's FEMA Center workforce about          Apprio may win the follow-on FEMA Center contract, and
two weeks after FEMA provided notice that a contract               Beacon may not, such an order might prevent Beacon's
competition was about to begin. This immediately secured           employees from seeking legitimate employment with Apprio
some of Beacon employees for Apprio's pending proposal,            in their current roles, and thus unfairly punish innocent
and ensuring that the remainder had offer letters waiting in       parties.
hand. In early February, Apprio's FEMA Center Project
Manager learned that two American Coach invoices were              Having considered the entire record before me, including the
unpaid, and chose to "inform[] Apprio management of this           parties' briefs, documentary evidence, and oral submissions,
issue." Buzan Decl. ¶ 13. On February 27, 2018, Apprio             the Plaintiff's Application for a Preliminary [*292]
terminated the subcontract, thereby avoiding its contractual       Injunction will be granted. A separate order will issue.
obligation to renew Beacon's subcontract for Option Year 4
                                                                   Dated: April 13, 2018
on March 14, 2018, when FEMA renewed Apprio's prime
contract. Koffinke Decl. ¶¶ 53-54. The termination effectively     /s/ Trevor N. McFadden
fired Beacon's entire FEMA Center workforce, leaving them
with no job and Apprio's offer letter. By close of business on     TREVOR N. MCFADDEN
February 28, 2018, Apprio had secured Beacon's workforce
for [**29] the remainder of the existing prime contract, and       United States District Judge
for the contract competition to follow.
                                                                   [EDITOR'S NOTE: The following court-provided text does
Furthermore, granting this injunction would return the parties     not appear at this cite in F. Supp. 3d.]
to the status quo, defined as "the last uncontested status which
preceded the pending controversy." Dist. 50, United Mine
Workers of Am. v. Int'l Union, United Mine Workers of Am.,         [*none] ORDER
412 F.2d 165, 168, 134 U.S. App. D.C. 34 (D.C. Cir. 1969).
                                                                   For the reasons stated in the Memorandum Opinion, the
"The primary purpose of a preliminary injunction is to
                                                                   Plaintiffs' Application for a Preliminary Injunction is hereby.
preserve the object of the controversy in its then existing
                                                                   GRANTED. It is hereby ORDERED that a preliminary
condition—to preserve the status quo." Aamer v. Obama, 742
                                                                   injunction is entered against the Defendant as follows:
F.3d 1023, 1043, 408 U.S. App. D.C. 291 (D.C. Cir. 2014);
Cf. Morgan Stanley, 150 F.Supp.2d at 80 ("In sum, the                   a. The Defendant shall rescind the termination notice
plaintiff seeks to return to the status quo, which would require        dated February 27, 2018 and reinstate the subcontract
the defendant to return all confidential data it has allegedly          between Plaintiff and Defendant (Subcontract [**31]
wrongfully diverted from the plaintiff. This would also                 No. 14APP0001) with a period of performance through
require the defendant to be enjoined from further solicitation          March 14, 2019;
of the plaintiff's customers. The court agrees, and grants the          b. The Defendant shall rescind any and all employment
plaintiff's motion.").                                                  agreements between Apprio and Beacon's former
                                                                        employees and release them from any and all obligations
I conclude that an injunction is in the public interest:                under such agreements;
preserving integrity in federal contracting, and returning the          c. The Defendant is immediately prohibited from
parties to the prior status quo to "preserve the object of the          employing Beacon's former employees who began
controversy," enabling orderly adjudication on the merits.              employment with Apprio on or around February 28,
Aamer, 742 F.3d at 1043.                                                2018, and shall not employ these persons for the duration
                                                                        of the Subcontract; and
                                                                        d. During the term of the Subcontract and for one year
IV. Conclusion                                                          thereafter, the Defendant and its officers, employees, and
                                                                        agents are hereby enjoined from attempting to employ
Weighing all four factors together, I find Beacon has met the
                                                                        personnel who were employees of the Plaintiff prior to
high burden for the imposition of a preliminary injunction,
                                                                        Defendant's termination of the Subcontract on February
with a strong showing on each factor. The scope of
                                                                        27, 2018, and from otherwise violating Section 5 of
Beacon's [**30] requested injunction is properly tailored to
                                                                        Appendix A to the Subcontract.
the scope of the alleged wrongs, with the sole exception of the
request that Apprio be enjoined from employing Beacon's            SO ORDERED.
              Case 5:21-cv-01727-EJD Document 37-1 Filed 03/25/21 Page 10 of 10
                                                                                              Page 10 of 10
                               308 F. Supp. 3d 277, *292; 2018 U.S. Dist. LEXIS 63034, **31

Under 28 U.S.C. § 1292(a)(1), this is an appealable order.

Dated: April 13, 2018

/s/ Trevor N. McFadden

TREVOR N. MCFADDEN

United States District Judge


  End of Document
